Citation Nr: 0529888	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for eczema of the 
hands with right hand verruca vulgaris, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
August 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Phoenix Arizona Regional 
Office (RO), which denied the veteran entitlement to 
increased evaluations for his service-connected low back 
disorder and skin condition of the hands. 

In February 2005, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends in essence that his service-connected 
low back disorder, and skin disorder affecting both hands, 
are more disabling than currently evaluated.

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such a disability by 
VA.  Subsequently while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.  

In the present case, testimony elicited from the veteran 
during his Board hearing in February 2005 includes the 
veteran's assertion that his service-connected low back 
disorder is worse now than when he was last examined by VA in 
late 2000.  (See hearing testimony, page 9).  In the interest 
of fairness and due process, the Board, therefore, finds that 
the veteran should be afforded a new VA examination to more 
accurately access the current severity of his service-
connected low back disability.

Further, the Board notes that the veteran is currently rated 
20 percent disabled under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 that evaluates lumbosacral strain.  
However, effective September 26, 2003, the rating schedule 
for evaluation of that portion of the musculoskeletal system 
that addresses disabilities of the spine was revised.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5245 (2005).  The rating 
criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 (that 
evaluates intervertebral disc syndrome) were changed 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and, again, effective September 26, 2003.

The veteran also testified that in January 2005 he was 
evaluated and treated for his service-connected skin 
disability on his hands in the VA outpatient clinic.  Medical 
records related to this and any subsequent treatment for his 
hands should be obtained and associated with his claims file.  
He also has not been evaluated by VA for his service-
connected skin disorder since 2000.

Additionally, the veteran testified that he has been 
receiving ongoing private chiropractic treatment from Dr. S., 
a chiropractor, at the Inner Health Chiropractic, LTD., for 
his low back disorder.  Medical records pertaining to 
evaluation and treatment rendered to him by this physician 
should also be obtained and associated with his claims file. 

Finally, during his hearing, the veteran appeared to raise a 
new claim for service connection for verruca vulgaris of the 
left hand, although he has service connection for a bilateral 
skin disability of the hands with right hand verruca 
vulgaris.  Thus, it may be that he really only seeks a 
separate rating for his left hand disability.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorders in issue.  a) 
After securing any necessary release 
required, the RO should obtain all 
identified records to include the records 
of treatment provided to the veteran by 
clinicians at the Inner Health 
Chiropractic LTD, 1095 E. Indian School 
Road, Suite 502, Phoenix, AZ 85014, for 
the period from October 2001 to the 
present.  b) The RO should also obtain 
all VA medical records regarding the 
veteran's treatment for back and skin 
disabilities to include orthopedic and 
dermatology clinic records from the 
period from December 2004 to the present, 
including the January 2005 evaluation of 
the veteran's hands.  

2.  The veteran should be scheduled for 
appropriate VA examinations (e.g., 
orthopedic, neurologic) to determine the 
current severity of his service- 
connected lumbar strain.  All indicated 
tests and studies should be performed, 
and all manifestations of current 
disability should be described in detail, 
including any orthopedic and neurologic 
residuals found to result from the 
service- connected disability.  (A) In 
particular, the examination should 
indicate if the veteran has 
intervertebral disc syndrome (IVDS) and, 
if so, whether IVSD is associated with 
the service-connected lumbar strain.  The 
examiner is requested to indicate the 
nature and duration of any incapacitating 
low back episodes, over the past 12 
months (an "incapacitating episode" being 
a period of acute signs and symptoms due 
to intervertebral disc syndrome or 
lumbosacral strain that requires bed rest 
prescribed by and treatment by a 
physician).  (B) The examiner should 
render an opinion as to (1) whether, 
during examination, there is mild, 
moderate, severe, or pronounced 
intervertebral disc syndrome; (2) whether 
the veteran experiences recurring 
attacks, and whether he experiences 
intermittent relief between those 
attacks; and (3) whether there is 
evidence that the veteran has sciatic 
neuropathy with characteristic pain 
attributable to the service-connected 
back disability, and, if so, whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.  (C) The examiner is requested 
to indicate if the veteran has a bladder 
or other urologic disorder and, if so, 
whether it is at least as likely as not 
that any bladder disorder or impotence 
found to be present is due to the 
veteran's service- connected back 
disability.  (D) The examiner should 
identify the limitation of activity 
imposed by the disabling condition, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  E) An opinion should be 
provided regarding whether pain due to 
the service-connected back disability 
could significantly limit functional 
ability during flare-ups or with extended 
use.  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  (F) The 
examiner is requested to (1) describe any 
objective evidence of pain or functional 
loss due to pain; and (2) indicate 
whether there is any weakened movement, 
excess fatigability or incoordination 
that could be attributed to the service-
connected back disability.  A complete 
rationale should be provided for all 
opinions proffered.  The claims folder 
should be made available to the examiner 
for review prior to the examination, and 
the examiner is requested to indicate if 
the veteran's medical records were 
reviewed.  

3.  The RO should also schedule the 
veteran for a VA dermatological 
examination to determine the current 
severity of his service-connected eczema 
of the hands with right hand verruca 
vulgaris.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
Based on a review of the claims file and 
a thorough examination, the examiner 
should respond to the following:

(a)	Does the veteran have verruca 
vulgaris of the left hand?
(b)	What percentage of the entire body 
or exposed areas are affected by his 
service-connected eczema of the hands 
and verruca vulgaris?
(c)	Has the veteran undergone any 
systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, in the last 
12-month period?  What was the 
duration of the veteran's therapy?

A complete rationale should be 
provided for all opinions proffered.  
The claims folder should be made 
available to the examiner for review 
prior to the examination, and the 
examiner is requested to indicate if 
the veteran's medical records were 
reviewed.  

4.  Thereafter, the RO the RO should re-
adjudicate the claims of entitlement to 
increased evaluations for the service-
connected low back disorder and bilateral 
hand disorders to include consideration 
of whether a separate rating is warranted 
for left hand verruca vulgaris, and the 
revised rating criteria and all evidence 
received since the December 2004 
supplemental statement of the case 
(SSOC).  If the benefits sought are not 
granted, the veteran should be furnished 
a SSOC, to include the revised rating 
criteria for the spine effective in 
September 2002 and September 2003.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


